Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2016

                                       No. 04-16-00477-CR

                                    Cassey Marie MORADO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2407
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        Appellant’s attorney filed an Anders brief in this appeal. See Anders v. California, 386
S.W.2d 738 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant,
who is incarcerated, has asserted her right to file a pro se brief and has filed a motion for pro se
access to the appellate record.

        We GRANT appellant’s motion and ORDER the Clerk of this Court to prepare and send
a full and complete duplicate paper copy of the clerk’s record and the reporter’s record in this
case to appellant. Appellant’s pro se brief is due December 19, 2016.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court